Citation Nr: 1045711	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as due to inservice exposure to herbicides.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The Veteran's current skin disorder, diagnosed as acne, can not 
be reasonably disassociated from his military service.


CONCLUSION OF LAW

Acne was incurred during military service.  38 U.S.C.A. § 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").  

In certain cases, service connection can be presumed if a Veteran 
was exposed to an herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, soft-
tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection for 
these disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f).

The Veteran served on active duty from July 1966 to May 1968, 
including service in the Republic of Vietnam.  His service 
treatment records are silent as to any complaints concerning or 
diagnosis of a skin disorder.

In December 2005, the Veteran filed his present claim seeking 
service connection for chloracne, to include as due to inservice 
exposure to herbicides.  He contends that he first noticed this 
condition after returning from Vietnam, and that it has continued 
to exist ever since.  

A November 2005 VA treatment report noted physical examination 
findings of several large actinic keratoisis lesions on the 
Veteran's back.  It also noted that he has core acne to the upper 
back, with pitting and scarring from multiple blackheads and 
whiteheads.  The report concluded with a diagnosis of core acne.

In April 2006, a VA examination of the skin was conducted.  The 
examination report noted the Veteran's history of multiple cysts 
and blackheads appearing on his back with growing frequency over 
the years since his military service.  The VA examiner further 
noted that the Veteran had been given a provisional diagnosis of 
chloracne by the VA.  Physical examination revealed acne scarring 
of the back with multiple superficial circular depressed scars, 
scattered open comedones, and a few scattered cysts.  The report 
further noted that the left arm had actinic damage with scattered 
erythematous scaly patches, more so than the right arm.  It also 
noted that while the acne was only mildly active, it appeared to 
have been deep as there was scarring of the back.  The VA 
examination report concluded with a diagnosis of acne.  The VA 
examiner further opined that this condition was "more likely 
than not" related to the Veteran's military service.

Initially, the Board concludes that the Veteran currently has 
acne.  In making this determination, the Board finds the April 
2006 VA examination for skin to be the most probative in 
establishing a diagnosis for the Veteran's current skin disorder.  
Specifically, the examination report was far more detailed than 
any of the available treatment records in evidence.  Moreover, 
the examination findings were rendered by a dermatology fellow, 
and acknowledged by a VA physician.

After reviewing the evidence of record, the Board finds that the 
Veteran's current acne cannot be reasonably disassociated from 
this military service.  In making this decision, the Board finds 
the statements provided by the Veteran concerning the onset of 
skin disorder symptoms to be both competent and credible.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that 
the appellant is competent to testify regarding symptoms capable 
of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 
(1990) (finding that determination of credibility is a function 
of the Board).  Specifically, he claimed that this condition 
began shortly after his having returned from Vietnam, and that it 
has continued to exist ever since.  Supporting his allegations 
are the current physical findings reflecting a history of deep 
acne scarring.

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has acne which was incurred 
during his active military service.  Accordingly, service 
connection for acne is warranted.


ORDER

Service connection for acne is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


